Settle, J.
The defendant is indicted for disturbing a congregation while engaged in divine worship, and the disturbance is alleged to consist in his singing, which is described to be so peculiar as to excite mirth in one portion of the congregation and indignation in the other.
From the evidence reported by his Honor who presided at the trial, it appears that at the end of each verse his voice is heard after all the other singers have ceased, and that the disturbance is decided and serious; that the church members and authorities expostulated with the defendant about his singing and the disturbance growing out of it; to all of which he replied that he would worship his God, and that, as a part of his worship, it was his duty to sing. It was further in evidence that the defendant is a strict member of the church, and a man of most exemplary deportment.
“ It was not contended by the State, upon the evidence, that he had any intention or purpose to disturb the congregation; but, on the contrary, it was admitted that he was conscientiously taking part in the religious services.”
This admission by the State puts an end to the prosecution. It is true, as said by his Honor, that a man is generally presumed to intend the consequences of his acts, but here the presumption is rebutted by a fact admitted by the State.
It would seem that the defendant is a proper subject for the discipline of his church, but not for the discipline of the Courts, i, 69 N. C. Reports.